Allowable Subject Matter
Claims 1, 3-10, 12-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Ryu (US 2016/0204406) is the closest prior art of record. However, the applicant’s arguments submitted on 3/12/2021 along with the applicants amendments to independent claim 1 and 8 are considered persuasive. Furthermore, in most cases within the art of batteries it is considered undesirable to have the negative electrode active material layer within the separator, as it is known to contribute to short circuits. However, this does not appear to be the case within the instant claimed invention. Therefore, the instant claimed invention is deemed novel and contributes the to the art of batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724